Citation Nr: 1208673	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  08-17 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than March 24, 2006, for the award of service connection for sarcoidosis.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which awarded service connection for sarcoidosis, effective March 24, 2006.  The Veteran has appealed the effective date assigned.

At the time of the June 2007 rating decision, the Veteran was service connected for asthma.  In the June 2007 rating decision, the RO reclassified the service-connected disability as asthma with sarcoidosis and evaluated both disabilities together.  The only issue before the Board is the effective date assigned for the award of service connection for sarcoidosis.  In other words, there is no indication that the Veteran appealed the evaluation assigned.

In a January 2010 statement, the Veteran expressed concern that he had not heard from VA pertaining to his appeal.  He wrote, "First, does it concern the earlier effective date for sarcoidosis?  Secondly, does it concern an earlier effective date for [posttraumatic stress disorder (PTSD)]?  Thirdly, has the issue of [clear and unmistakable error] been placed before the Board as an appellate issue?"  

The Veteran is informed that the only issue currently before the Board involves the earlier effective date for sarcoidosis.  As to the claim for entitlement to an earlier effective date for the award of service connection for PTSD, that claim was denied in an August 2007 Board decision.  That decision is final.  As to the a claim for clear and unmistakable error, a review of the record does not show that the Veteran has filed such a claim.  If the Veteran would like to file a claim for clear and unmistakable error, he should submit that claim and allege the error with specificity.  If the claim for clear and unmistakable error involves a Board decision, he should submit such claim directly to the Board.  See 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400-20.1404 (2011).


FINDINGS OF FACT

1.  In a May 2000 rating decision, the RO denied entitlement to service connection for sarcoidosis.  

2.  In a July 2003 rating decision, the RO reconsidered the Veteran's claim for service connection for sarcoidosis under the Veterans Claims Assistance Act.  He was notified of the decision the following month.  The Veteran perfected an appeal as to this issue, but in a January 2006 written statement, he withdrew his appeal.

3.  The withdrawal of the appeal met all the requirements for a valid withdrawal.

4.  On March 24, 2006, the Veteran submitted an application to reopen the claim for service connection for sarcoidosis.

5.  There was no formal claim, informal claim, or written intent to file a claim for service connection for sarcoidosis between January 2006 and March 2006.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 24, 2006, for the award of service connection for sarcoidosis have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  The current claim stems from the rating decision that awarded the benefit sought (entitlement to service connection for sarcoidosis).  This means that the notice requirements of 38 U.S.C.A. § 5103(a) have been met since the Veteran's claim was successfully reopened and granted.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Following the Veteran's notice of disagreement as to the effective date and the evaluation assigned, the RO issued a rating decision addressing the earlier-effective-date claim and then subsequently issued a statement of the case, which provided the Veteran with the provisions of the effective date regulation.  

VA has not obtained any records in connection with the current claim.  (VA had obtained VA treatment records and provided the Veteran with a VA examination in connection with the claim for entitlement to service connection for sarcoidosis.)  As to the claim for an earlier effective date, such determination is based upon evidence already in the claims file.  The Veteran submitted duplicative records during the appeal, which were already in the claims file at the time of the award of service connection.  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of the claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Analysis

The Veteran argues that he warrants an earlier effective date for the award of service connection for sarcoidosis because the evidence shows that he has had such diagnosis since 1974.  In his substantive appeal, he stated that he was intimidated by his representative into withdrawing his claim in January 2006 and that he did not want to withdraw his claim at that time.

By way of background, in December 1999, the Veteran submitted an informal claim for service connection for sarcoidosis.  See VA Form 21-4138, Statement in Support of Claim.  In a May 2000 rating decision, the RO denied service connection for sarcoidosis, stating the Veteran had not submitted a well-grounded claim.  The Veteran was notified of the determination that same month and did not appeal it.

In June 2002, the Veteran submitted an informal claim to reopen the claim for service connection for sarcoidosis.  See VA Form 21-4138.  In July 2003, the RO reconsidered the December 1999 informal claim for service connection for sarcoidosis under the VCAA and denied the claim.  The Veteran was notified of this decision in August 2003.  That same month, the Veteran submitted a notice of disagreement as to the denial, see VA Form 21-4138, and the RO issued a statement of the case in March 2004.  The Veteran perfected his appeal in June 2004, when he submitted a VA Form 9, Appeal to the Board.  See VA Form 9.  He did not respond to the question on the form as to whether or not he wanted a hearing before the Board.  Id. at Item # 8.

In May 2005, following the receipt of additional evidence, the RO issued a supplemental statement of the case.  In August 2005, the Veteran submitted another VA Form 9 and indicated that he wanted to have a hearing before the Board at the RO.  See VA Form 9 at Item # 8.  The case came to the Board, and in October 2005, it remanded the claim to allow the Veteran to have a hearing before the Board.  That same month, the RO informed the Veteran that his hearing had been scheduled for January 10, 2006 at 12:30pm.

In a VA Form 21-4138, dated January 10, 2006, the Veteran wrote, "I wish to withdraw my appeal of entitlement to service connection for sarcoidosis.  Please cancel my BVA hearing[,] which is scheduled for 12:30 on 1/10/06."  

On March 24, 2006, the Veteran submitted a statement, wherein he wrote, "I would like to reopen my appeal for sarcoidosis."  

In June 2006, the RO wrote to the Veteran and informed him that his notice of disagreement, received on March 24, 2006, was not filed in a timely manner and could not be accepted as a valid notice of disagreement.  It informed him he had one year from the day VA had mailed him the notice of the decision he was appealing, which they indicated was "March 9, 2004."  They sent this letter to the Veteran's address of record and included his appellate rights.  

In the June 2007 rating decision on appeal, the RO granted service connection for sarcoidosis and assigned an effective date of March 24, 2006.  The Veteran was in receipt of service connection for asthma as of May 5, 1992 (0 percent from May 5, 1992, and 30 percent from July 23, 1997), and the RO reclassified that disability as including sarcoidosis and increased the disability rating to 60 percent, effective March 24, 2006.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of service connection and compensation based on a reopened claim will be, "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400.

Additionally, under 38 C.F.R. § 3.155(a), the claimant or a representative of the claimant can file an informal claim by communicating an intent to apply for one or more VA benefits.  See also 38 C.F.R. § 3.1(p).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Only an appellant, or an appellant's authorized representative, may withdraw an appeal.  Id. at (a).  The appeal withdrawal must be in writing and must include the name of the veteran, the applicable file number, and a statement that the appeal is withdrawn.  Id. at (b)(1).  The appeal withdrawal should be filed with the agency of original jurisdiction until the appellant or representative filing the withdrawal receives notice that the appeal has been transferred to the Board.  Id. at (b)(2).  Until the appeal is transferred to the Board, an appeal withdrawal is effective when received by the agency of original jurisdiction.  Id. at (b)(3).  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  Id. at (c).  Withdrawal does not preclude filing a new Notice of Disagreement and, after a Statement of the Case is issued, a new Substantive Appeal, as to any issue withdrawn, provided such filings would be timely under these rules if the appeal withdrawn had never been filed.  Id.

After having carefully reviewed the evidence of record, the Board finds that the evidence does not support entitlement to an effective date earlier than March 24, 2006.  In fact, the Veteran is precluded from obtaining an earlier effective date.  The reasons follow.

Initially, the Board will address whether the Veteran's January 2006 withdrawal of his appeal was valid, as it is the basis for why the Board finds that the Veteran cannot obtain an effective date earlier than January 10, 2006.  The Board finds as fact that the Veteran's January 2006 withdrawal met all the requirements of the provisions of 38 C.F.R. § 20.204.  For example, he submitted a written statement.  Id. at (a).  The VA Form 21-4138 was in writing, included his name, his file number, and a statement that he wanted to withdraw his appeal and specified the issue he wanted to withdraw.  Id. at (b)(1).  He submitted the statement to the agency of original jurisdiction, which was received prior to the case being transferred to the Board.  Id. at (b)(2).  The case had not been transferred to the Board, and thus the withdrawal was effective when received by the agency of original jurisdiction on January 10, 2006.  Id. at (b)(3).

Because the Veteran's appeal withdrawal met all the requirements, his withdrawal caused both the notice of disagreement (received in August 2003) and the substantive appeal (received in June 2004) to be withdrawn, and the July 2003 rating decision, which denied service connection for sarcoidosis, became final.  Thus, the Veteran is precluded from obtaining an effective date earlier than January 10, 2006.

Following the January 2006 withdrawal, the next time the Veteran submitted an application to reopen the claim for service connection for sarcoidosis was on March 24, 2006.  Applying the law to the facts of this case, an effective date earlier than March 24, 2006, is not warranted.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(r) (effective date of an evaluation and an award of compensation based on a reopened claim will be, "[d]ate of receipt of claim or date entitlement arose, whichever is later" (emphasis added)); Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("when a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen."); Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("The Court thus holds that the effective-date statute, 38 U.S.C.A. § 5110(a), is clear on its face with respect to granting an effective date for an award of VA periodic monetary benefits no earlier than the date that the claim for reopening was filed."). 

The Board has reviewed the evidence of record between January 2006 and March 2006 to see if the Veteran filed a formal claim, an informal claim, or expressed a written intent to file a claim for service connection for sarcoidosis during that time period, but finds nothing in the record to support such a finding that a claim was submitted.  See 38 C.F.R. §§ 3.1(p), 3.155.

The RO provided incorrect information to the Veteran in the June 2006 letter when it stated that the decision was mailed on "March 9, 2004," as that was when the statement of the case was issued.  Regardless, this does not change the finding that the March 2006 statement was not a timely-filed notice of disagreement in response to the July 2003 rating decision.  See 38 C.F.R. § 20.302(a) (notice of disagreement must be filed within year of notification of rating decision being appealed).  Thus, this statement from the Veteran did not revive the appeal.  See 38 C.F.R. § 20.204(c) (Withdrawal does not preclude filing a new Notice of Disagreement and, after a Statement of the Case is issued, a new Substantive Appeal, as to any issue withdrawn, provided such filings would be timely under these rules if the appeal withdrawn had never been filed.).  Stated differently, the Veteran could have filed a new notice of disagreement if it was within one year of notification of the decision being appealed.  That one-year period expired in August 2004.

In the Veteran's VA Form 9, received in June 2008, he claimed he was intimidated by his representative into withdrawing his appeal.  Specifically, he stated that the representative told him that if he had the hearing, it could result in the stopping or reducing of his PTSD benefits and that because he was at the 100 percent rating, he could not receive any additional benefits.  See VA Form 9.  Based on the number of claims and appeals the Veteran has filed with VA since he submitted his original claim in July 1990, the Board does not find that his allegation of being intimidated to be credible.  Regardless, this does not provide a basis for an earlier effective date based on estoppel.  See, e.g., McTighe v. Brown, 7 Vet. App. 29 (1994) (citing OPM v. Richmond, 496 U.S. 414, 426 (1990) ("judicial use of the equitable doctrine of estoppel cannot grant respondent a money remedy that Congress has not authorized")); Harvey v. Brown, 6 Vet. App. 416, 424 (1994).

For the reasons stated above, entitlement to an effective date earlier than March 24, 2006, for the award of service connection for sarcoidosis cannot be granted, as there is nothing in the record to provide a basis to award an earlier effective date.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (in case where law, as opposed to facts, is dispositive, claim should be denied or appeal terminated because of the absence of legal merit or lack of entitlement under the law).


ORDER

Entitlement to an effective date earlier than March 24, 2006, for the award of service connection for sarcoidosis is denied.



_________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


